Citation Nr: 1020558	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

GERD, hypertension and osteoarthritis were not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  Hypertension was not incurred in service, or caused or 
aggravated by service, nor is it presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

3.  Osteoarthritis was not incurred in service, or caused or 
aggravated by service, nor is it presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims for service connection on appeal 
through VCAA notice correspondence dated in February 2004, 
June 2004, December 2007 and August 2008.  The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Furthermore, the 
December 2007 and August 2008 notice letters provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial VCAA notice correspondence 
preceded issuance of the rating decisions on appeal, and thus 
met the standard for timely notice.  There is no indication 
of any further available evidence or information to be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim.  Service treatment 
records, VA treatment records and private treatment records 
have been associated with the claims file.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  With regards to the 
Veteran's claim of entitlement to service connection for a 
skin disorder, the RO arranged for the Veteran to undergo VA 
Compensation and Pension examination in July 2004.  However, 
the Veteran does not report a continuity of symptoms since 
service and the record does not otherwise indicate that the 
Veteran's current hypertension, GERD, and osteoarthritis may 
be associated with an established event, injury, or disease 
in service, a VA medical examination or medical is not 
necessary to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In support of his claims, the Veteran also has provided 
several lay statements.  The record as it stands includes 
sufficient competent evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Certain diseases, including arthritis and cardiovascular-
renal disease (including hypertension), may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the showing of chronic disease in service to support a 
finding of service connection on a direct basis, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with the 
diastolic blood pressure of less than 90mm. 

The Veteran seeks service connection for GERD, hypertension 
and osteoarthritis.  He asserts that his GERD, essential 
hypertension and osteoarthritis are attributable to in-
service chemical exposure.

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
the appeals will be denied.

Service treatment records do not show complaints of or 
treatment for GERD, hypertension  or osteoarthritis during 
service.  Upon induction the Veteran's blood pressure reading 
was 136/82.  Upon separation examination dated in October 
1969, the Veteran's blood pressure was 126/80.  Additionally, 
physical examination of the musculoskeletal system, at 
separation, was within normal limits.  There is also no 
indication of treatment for hypertension or osteoarthritis 
within one year of service.  

Post-service, a December 1994 private treatment note 
documented a family history of hypertension.  At that time, 
the Veteran's blood pressure was 136/84.  In January 1995, 
the Veteran's blood pressure was 126/76.  In June 2000, his 
blood pressure was 130/88.  

With regards to osteoarthritis, the Veteran began presenting 
with complaints of recent discomfort in the neck and back 
areas, especially while working as a well-driller, in 
December 1994.  At that time, physical examination revealed 
moderate tenderness of the cervical and lumbar paraspinal 
musculature.  The examiner's impression was probably 
osteoarthritis.  In January 1995, the Veteran indicated that 
he was experiencing right sided low back pain, after 
attempting to lift concrete blocks onto his drilling rig.  

The Veteran was first diagnosed as having GERD in June 2000.  
At that time, the Veteran presented with complaints of 
recurrent dyspepsia and nocturnal dyspepsia.  The examiner 
also noted that a peptic ulcer could not be ruled out as the 
etiology.  In April 2001, the Veteran continued to experience 
chronic gastrointestinal distress. 

The first indication of elevated blood pressure was in April 
2001.  At that time, the Veteran's blood pressure was 
160/100.  The examiner indicated that the Veteran abused salt 
and had been drinking the night before.  The Veteran was 
diagnosed as having essential hypertension, possibly related 
to alcohol abuse the evening before versus true essential 
hypertension.  The Veteran was urged to refrain from salt and 
minimize alcohol.  In August 2001, the Veteran's blood 
pressure was 138/90.  In September 2002, the Veteran's blood 
pressure was 120/100 and he was diagnosed as having essential 
hypertension.  In November 2002, the Veteran's blood pressure 
was 116/74 and the examiner noted that the Veteran's 
essential hypertension was well-controlled. 

As noted,  the record does not indicate complaints of or 
treatment for hypertension or osteoarthritis in service or 
within one year of service.  There is no medical evidence 
that he was diagnosed as having GERD, prior to 2000, 
hypertension prior to 2001, or with osteoarthritis prior to 
1994, more than 20 years after the Veteran's discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(a lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim).

While there is a present diagnosis of GERD, hypertension and 
osteoarthritis of record, there is no evidence of GERD, 
hypertension or osteoarthritis in service, or for a number of 
years thereafter, and no nexus evidence of a current 
disability due to service.  See 38 C.F.R. §§ 3.307, 3.309(a).  
The current treatment records do not state any 
plausible basis upon which to relate GERD, hypertension or 
osteoarthritis with an instance of service through offering 
any opinion on etiology, to include in-service chemical 
exposure.  In summary, there is no competent evidence to 
indicate GERD, hypertension or osteoarthritis have any 
connection to the Veteran's service, and under the 
circumstances there is no evidentiary basis to support the 
claims.

Although written statements from the Veteran have been 
considered, and lay persons are competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, the Veteran cannot provide competent medical 
evidence of a linkage between any claimed current disorder 
and military service, to include in-service chemical 
exposure.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, the Board acknowledges that the Veteran has 
submitted Internet articles regarding the effects of 
trichloroethylene and dichloroethane, which is used in the 
synthesis of trichloroethylene.  However, these articles 
discuss generic situations, do not address the pertinent 
facts in the Veteran's individual case, and were not 
referenced in any supporting medical evidence of record.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Accordingly, the submitted Internet articles are 
not competent to show that the Veteran's currently diagnosed 
GERD, hypertension and osteoarthritis are related to military 
service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claims for service connection 
for GERD, hypertension and osteoarthritis, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for GERD is denied.

Service connection for hypertension is denied.

Service connection for osteoarthritis is denied.





REMAND

The Veteran reports that his current skin disorder is 
attributable to the degreasing chemicals he was exposed to 
while maintaining and repairing ground radio communications 
equipment, without the issuance of protective equipment.  In 
support of his claim, the Veteran has submitted Internet 
articles regarding the possible carcinogenic effects of 
trichloroethylene and dichloroethane.  The Veteran has also 
submitted an article regarding the causes of nonmelanoma skin 
cancer, which include exposure to strong sun light, chemical, 
radiation, certain long-term or severe skin problems, 
treatment of psoriasis, basal cell nevus syndrome, skin 
disease, weakened immune system, virus infection, and 
smoking.

A review of the service treatment records reveals complaints 
of skin lesions around the mouth area in July 1967, which 
were diagnosed as herpes simplex .  At that time, the 
examiner indicated that a secondary bacterial infection could 
not be ruled out.  In July 1968, the Veteran presented with 
complaints of a rash on the chest area.  He denied having any 
allergies and was prescribed Benadryl and a topical cream to 
treat the rash.  Subsequent treatment records are silent as 
to complaints of or treatment for any skin disorder.  Rather, 
upon separation examination dated in October 1969, clinical 
evaluation of the skin was within normal limits.  

Post-service, private treatment records dated in October 1989 
note a two-year history of dry patches of skin on the 
Veteran's face.  In March 1999, a shave biopsy of the nose 
tip skin revealed nodular type with morpheaform features, 
ulcerated, basal cell carcinoma.  A biopsy of the skin on the 
Veteran's right lateral cheek revealed solar keratosis.  In 
January 2002, a shave biopsy of the skin of the right nasal 
area revealed actinic keratosis and the examiner noted that 
the dermis had solar elastosis.  A VA treatment note dated in 
June 2003 indicated that the Veteran was employed as a well 
digger, which required being constantly in the sun.  The 
Veteran also indicated that he was unable to wear sunscreen 
because of the blowing dust and the greasy nature of sun 
screens.

In June 2004, the Veteran was afforded a VA examination.  The 
examiner indicated that he was not aware that metal 
degreasing agents such as trichloroethylene are related in 
any way to the development of skin cancer.  He also noted 
that the Veteran had been diagnosed as having several actinic 
keratoses, which are commonly attributable to excess sun 
exposure.  Considering the location of the Veteran's basal 
cell carcinoma on the nose and the Veteran's previously 
removed pre-cancerous lesions, the examiner opined that it 
was more likely that the Veteran's skin cancers and pre-
cancers were secondary to excessive solar exposure.  The 
examiner, however, also indicated that excessive sun exposure 
could occur on duty as well as off duty and before and after 
the Veteran's service career.  The claims folder was reviewed 
after the examination. 

As noted, the June 2004 VA examiner only provided an opinion 
as to the most likely etiology of the Veteran's skin 
disorder, the examiner did not provide an opinion as to 
whether any current skin disorder was related to or had its 
onset during service.  Accordingly, the Board finds that the 
June 2004 examination is not adequate for rating purposes and 
a remand for such an opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any skin disability found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not that any skin disability 
found to be present had its onset in or is 
related to service.  The rationale for all 
opinions expressed should be provided in a 
legible report.

2.  The RO should readjudicate the 
Veteran's appeal.  If the benefits sought 
on appeal are not granted, the RO should 
issue a supplemental statement of the case 
and provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


